Citation Nr: 0213952	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-22 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for adductor tendonitis 
of the left hip.

2.  Entitlement to service connection for residuals of a 
dislocation of the right fifth proximal interphalangeal 
joint.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from May 1995 to May 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Huntington, West 
Virginia, Regional Office (RO).  Notice of the decision was 
issued by the Washington, DC RO.

In addition to the issues listed above, the November 1998 RO 
decision also denied service connection for a back disorder 
and the veteran disagreed with the decision on that issue as 
well.  However, service connection for low back pain was 
granted by a September 2001 RO decision.  That constituted a 
full grant of the benefit sought on appeal.  Thus, the issue 
of service connection for a back disorder is no longer before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  The veteran sustained injuries to the left upper thigh 
and right fifth finger in service, and claimed service 
connection therefor immediately upon separation from service.

2.  Residuals of those injuries were noted at a VA 
examination conducted soon after the veteran's separation 
from service.


CONCLUSION OF LAW

Adductor tendonitis of the left hip, and residuals of a 
dislocation of the right fifth proximal interphalangeal 
joint, were incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include one dated in 
May 1996 wherein he reported that his right fifth finger was 
injured while playing soccer.  Physical examination revealed 
edema, and decreased motion due to pain.  The diagnosis was 
dislocation of the right fifth proximal interphalangeal 
joint.

In January 1998, the veteran gave a one-month history of left 
groin pain exacerbated by stretching, running, and similar 
activity.  Physical examination revealed tenderness of the 
medial aspect of the left thigh posterior to the insertion 
point of the gracilis.  The diagnosis was strain of the 
adductor magnus muscle.

In October 1999, Donald E. McGriff, D.C., reported a positive 
capsular pattern in the left hip.  He also noted the history 
of a right finger injury.

Upon separation from service in May 1998, the veteran claimed 
service connection for left groin and right fifth finger 
disorders, and the November 1998 RO decision denied the 
claims.

At a May 2000 VA examination, the examiner noted a history of 
left medial thigh pain since December 1997.  The veteran 
reported that he was parachute-jumping at that time, and 
recalled an awkward parachute-landing fall.  While in 
service, he treated the pain with stretching exercises and 
ice but, more recently, had used heat.  He said the pain 
worsened with twisting motions of the left leg, with jogging, 
and with kicking a soccer ball.  He denied weakness and loss 
of range of motion, but said he tired with jogging, walking 
more than one hour, or climbing more than three flights of 
stairs.  X rays disclosed no pathology.  The examiner noted 
that symptoms were classic manifestations of chronic adductor 
tendonitis.

On examination of the veteran's finger, there was no 
objective evidence of pain on motion, with repeated range of 
motion, or on opposing mild resistance, but there was 
inflammation and mild tenderness of the metacarpophalangeal 
and proximal interphalangeal joints.  There was active and 
passive hyperextension of the metacarpophalangeal joints of 
all digits to 30 degrees, and flexion of all of those joints 
to 90 degrees.  X rays showed mild soft tissue inflammation 
of the distal interphalangeal and proximal interphalangeal 
joints of the injured finger.  The examiner concluded that 
there had been a capsular injury to the distal 
interphalangeal and proximal interphalangeal joint joints 
with some residual chronic swelling.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of these claims.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 
2002).  In addition, VA has issued implementing regulations.  
See 66 Fed. Reg. 45620, 45630-2 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
VCAA describes VA's duty to advise a claimant of evidence 
needed to substantiate a claim, and to notify a claimant of 
the evidence VA will attempt to obtain and that which the 
claimant must provide.  38 U.S.C.A. § 5103(a).  In addition, 
VA must make reasonable efforts to assist a claimant obtain 
relevant evidence, and must notify a claimant of any failure 
of such efforts.  However, VA is not required to provide such 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim, and it is, ultimately, 
a claimant's responsibility to submit required evidence.  
38 U.S.C.A. § 5103A.  VCAA, and the implementing regulations, 
are liberalizing and, therefore, applicable to this case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-3 (1991).

In this case, the Board finds that the RO decisions, 
statement, and supplemental statements of the case, provided 
the veteran adequate notice of the evidentiary requirements 
for the benefits sought on appeal.  Further, the Board is 
satisfied that the facts relevant to these claims have been 
properly developed, that the veteran was afforded ample 
opportunity to identify additional evidence in support of his 
claim, and that there is no further action to be taken to 
comply with VCAA.  Thus, the Board turns now to the evidence 
and the law applicable to these service-connection claims.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

In this case, the veteran's service medical records show 
injuries to the left hip and the right fifth finger.  He 
complained of residuals of those injuries immediately upon 
separation from service, and VA examination soon thereafter 
showed current disability associated with those injuries.  
Adams v. West, 13 Vet. App. 453, 455 (2000).  While Adams 
dealt with "well groundedness," a concept no longer 
applicable, the case is still relevant because it helps to 
illustrate the significance of the temporal relationship the 
Board sees in this case:  injuries in service, symptoms of 
residuals at separation, and a VA examination soon thereafter 
that identifies disability associated, at least anatomically, 
with the injuries in service.

When the evidence is viewed in the light most favorable to 
the veteran, that for and against the claims is, at least, in 
equipoise.  With the evidence in equipoise, the veteran is 
entitled to the benefit of the doubt, and service connection 
for residual disability due to injuries to the left hip and 
the right fifth finger is warranted.


ORDER

Service connection is granted for adductor tendonitis of the 
left hip and for residuals of dislocation of the right fifth 
proximal interphalangeal joint.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

